 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LYAN FRANCIS DE SOUZA,                            Case No.: 21-CV-1103 JLS (MSB)
     an individual,
12
                                      Plaintiff,       ORDER VACATING HEARING
13                                                     AND TAKING MATTER UNDER
     v.                                                SUBMISSION WITHOUT ORAL
14
                                                       ARGUMENT
     DAWSON TECHNICAL, INC.;
15
     a Hawaiian Corporation; and DOES 1–50,
                                                       (ECF No. 6)
16   inclusive,
17                                 Defendants.
18
19         Presently before the Court is Defendant Dawson Technical, Inc.’s Motion to Dismiss
20   Complaint Pursuant to F.R.C.P. Rule 12(b)(6) and Rule 8 (“Mot.,” ECF No. 6). The Court
21   VACATES the hearing on the Motion scheduled for July 22, 2021 and takes the matter
22   under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: July 15, 2021
25
26
27
28

                                                   1
                                                                           21-CV-1103 JLS (MSB)
